 
STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT, dated as of June 19, 2014 (this “Agreement”), is
by and among the individuals and entity listed on the signature page hereof (the
“Sellers”), and HC Consulting Limited (the “Purchaser”).  The Sellers and the
Purchaser are referred to herein individually as a “Party” and collectively, as
the “Parties.”


Preliminary Statement


Sellers, comprised of directors, officers and other principal stockholders of
UHF Incorporated, a Delaware corporation (the “Company”), and two other
stockholders of the Company, own in the aggregate 11,024,444 shares (the
“Shares”) of the common stock of Company (the “Common Stock”).


Sellers desire to sell to Purchaser, and Purchaser is willing to purchase from
the Sellers, the Shares, on the terms and subject to the conditions set forth in
this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Seller and the Purchaser hereby agree as
follows:


1.           Purchase and Sale.
 
The Sellers agree to sell, transfer, convey and deliver the Shares unto the
Purchaser, and the Purchaser agrees to acquire and purchase the Shares from the
Seller, on the terms and subject to the conditions set forth herein. Each Seller
shall deliver and transfer the number of shares of Common Stock set forth
opposite such Seller’s name on Schedule I annexed hereto (the “Specified
Shares”) for the portion of the Purchase Price indicated on said Schedule I.
Purchaser shall have no obligation to consummate the sale of the Shares
contemplated hereby unless all of the Shares have been deposited in escrow for
delivery to Purchaser at Closing against delivery of the Purchase Price by
Purchaser. The Purchase Price shall be apportioned amongst the Sellers in
proportion to the percentage of the Shares owned by each Seller, as indicated on
Schedule I.


2.           Purchase Price.
 
(a)           General.  The purchase price (the "Purchase Price") for the Shares
is Three Hundred Eighty Five Thousand Dollars ($385,000).  The Purchase Price
shall be payable by wire transfer of same day funds at the Closing (as defined
in Section 3 below) to Eaton & Van Winkle LLP, as escrow agent (the “Escrow
Agent”). Purchaser has deposited a non-refundable deposit of $25,000 (the
“Escrow Deposit”) in a non-interest-bearing account under the control of the
Escrow Agent which shall be delivered to Sellers unless the only reason for the
failure to close hereunder is a failure to perform by Sellers. The Escrow
Deposit held by the Escrow Agent on the terms and subject to the conditions set
forth in an Escrow Agreement among the Seller, Purchaser and the Escrow Agent in
the form of Exhibit A annexed hereto (the “Escrow Agreement”), executed
concurrently with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Adjustment for Outstanding Liabilities. If the Company shall have
any liability as of the Closing which the Company or Sellers have not agreed to
satisfy out of the Purchase Price or funds otherwise available to the Company,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes (collectively, “Liability”), the
Purchase Price shall be reduced on a dollar for dollar basis by the amount of
such Liability, and the amount payable by Purchaser hereunder shall be reduced
accordingly.
 
3.           The Closing.
 
(a)           General.  The closing of the transaction contemplated by this
Agreement (the “Closing”) shall take place at such time and place as shall be
agreed upon by the Parties (the “Closing Date”) not later than June 25, 2014
(the “Outside Closing Date”).  The Closing shall occur by exchange of documents
among the Parties by fax or courier, as appropriate, following the satisfaction
or waiver of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself).
 
(b)           Delivery of Certificates in Escrow.  Concurrent with the execution
of this Agreement, each of the Sellers shall deliver to the Escrow Agent
certificates (the “Certificates”) evidencing all of the Specified Shares held by
such Seller and to be sold hereunder, together with duly executed stock powers
executed in blank with respect thereto (the “Stock Powers”).  The Certificates
shallbe held in escrow on the terms and subject to the conditions set forth in
the Escrow Agreement.
 
(c)           Deliveries at the Closing. At the Closing, the Escrow Agent shall
deliver        (i) to Purchaser, the Certificates, the Stock Powers and the
documents referred to in Section 10(a) (collectively, together with the
Certificates and Stock Powers, the “Seller Escrow Documents”), against payment
of the Purchase Price, and (ii) to Sellers, the portion of the Purchase Price
payable to each Seller indicated on Schedule I and the documents referred to in
Section 10(b), against delivery of the Seller Escrow Documents.
 
4.           Representations and Warranties of Seller.
 
 
Each of the Sellers represents and warrants to the Purchaser that the statements
contained in this Section 4 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 4).
 
(a)           Each Seller has the power to execute, deliver and perform such
Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchaser the Specified Shares as contemplated hereby.
 
(b)           This Agreement has been duly and validly executed by each Seller,
and constitutes the valid and binding obligation of such Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby nor compliance with the
terms and conditions hereof by each Seller, will violate or result in a breach
of any term or provision of any agreement to which such Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of the Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Seller or any  properties or assets of the Seller.
 
(d)             No permit, consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority or consent of any third party is required in connection with the
execution and delivery by the Seller of this Agreement and the consummation of
the transactions contemplated hereby.
 
(e)           The Specified Shares are owned beneficially and of record by the
Seller and are validly issued and outstanding, fully paid for and non-assessable
with no personal liability attaching to the ownership thereof.  Each Seller owns
the Specified Shares attributed to him on the signature page hereto free and
clear of all liens, charges, security interests, encumbrances, claims of others,
options, warrants, purchase rights, contracts, commitments, equities or other
claims or demands of any kind (collectively, “Liens”), and upon delivery of the
Specified Shares to the Purchaser, the Purchaser will acquire good, valid and
marketable title thereto free and clear of all Liens.  The Seller is not a party
to any option, warrant, purchase right, or other contract or commitment that
could require the Seller to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement).  The Seller is not
a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.
 
(f)           There are no options, warrants or other rights to subscribe for or
purchase shares of the Company’s capital stock outstanding, and as of the
Closing Date, there will be none outstanding.
 
(g)           The Company has no Liabilities, other than those disclosed in its
most recent SEC Report (as defined in section 4(l) below).  As of the completion
of the Closing, the Company shall have repaid or contributed to the capital of
the Company all amounts advanced to the Company by its officers and other
related parties and will have no Liabilities.
 
(h)           The Company is a corporation in good standing duly incorporated in
the State of Delaware.  The Company has full corporate power and authority and
all licenses, permits, and authorizations necessary to carry on its
business.  The Company has no subsidiaries and does not control any other
entity, directly or indirectly, or have any direct or indirect equity
participation in any other entity.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Company, will violate or result in a breach
of any term or provision of  the Company’s Certificate of Incorporation or
By-Laws, each as amended as of the date hereof, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(j)           The Company is authorized to issue 51,000,000 shares, consisting
of 1,000,000 shares of “blank check” Preferred Stock, none of which have been
issued, and 50,000,000  shares of Common Stock, of which 11,662,104 shares are
issued and outstanding.  Following the Closing, the Purchaser will own
approximately 95% of the Company’s Common Stock. The Company has not reserved
any shares of its Common Stock for issuance upon the exercise of options,
warrants or any other securities or rights that are exercisable or exchangeable
for, or convertible into, Common Stock. All of the issued and outstanding shares
of Common Stock are validly issued, fully paid and non-assessable and have been
issued in compliance with applicable laws, including, without limitation,
applicable federal and state securities laws.  There are no outstanding options,
warrants or other rights of any kind to acquire any additional shares of capital
stock of the Company or securities exercisable or exchangeable for, or
convertible into, capital stock of the Company, nor is the Company committed to
issue any such option, warrant, right or security.  There are no agreements
relating to the voting, purchase or sale of capital stock (i) between or among
the Company and any of its stockholders, (ii) between or among the Sellers and
any third party, or (iii) to the knowledge of the Sellers between or among any
of the Company’s stockholders.  The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.  The stockholder list provided to the Purchaser by the
Company is a current shareholder list generated by its transfer agent, and such
list accurately reflects all of the issued and outstanding shares of the
Company’s Common Stock.
 
(k)           There is no legal, administrative, investigatory, regulatory or
similar action, suit, claim or proceeding, pending or, to the Seller’s
knowledge, threatened against the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)             During the period from January 1, 2012, to the date hereof, the
Company has filed or furnished (i) all reports, schedules, forms, statements,
prospectuses and other documents required to be filed with, or furnished to, the
Securities and Exchange Commission (the “SEC”) by the Company (all such
documents, as amended or supplemented, are referred to collectively as, the “SEC
Reports”) and (ii) all certifications and statements required by (x) Rule 13a-14
or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act of 2002) with respect to any applicable SEC Report
(collectively, the “SOX Certifications”).  The Company has made available to the
Purchaser all comment letters, if any, received by the Company from the staff of
the SEC and all responses to such comment letters by or on behalf of the
Company.  Through the date hereof, the Company has complied in all respects with
its SEC filing obligations under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the Securities Act of 1933, as amended (the
“Securities Act”).  Each of the audited financial statements and related
schedules and notes thereto and unaudited interim financial statements of the
Company (collectively, the “Company Financial Statements”) contained in the SEC
Reports (or incorporated therein by reference) were prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis (“GAAP”) (except in the case of interim unaudited financial statements)
except as noted therein, and fairly present in all respects the financial
position of the Company as of the dates thereof and the results of its
operations, cash flows and changes in stockholders’ equity for the periods then
ended, subject (in the case of interim unaudited financial statements) to normal
year-end audit adjustments (the effect of which will not, individually or in the
aggregate, be materially adverse) and, such financial statements complied as to
form as of their respective dates in all respects with applicable rules and
regulations of the SEC.  The financial statements referred to herein reflect the
consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements. No
financial statements of any person not already included in such financial
statements are required by GAAP to be included in the   financial statements of
the Company.  As of their respective dates, each of the SEC Reports was prepared
in accordance with and complied with the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations thereunder, and
the SEC Reports (including all financial statements included therein and all
exhibits and schedules thereto and all documents incorporated by reference
therein) did not, as of the date of effectiveness in the case of a registration
statement, the date of mailing in the case of a proxy or information statement
and the date of filing in the case of other the SEC Reports, contain any untrue
statement of a fact or omit to state a fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Neither the Company nor any of its
officers has received notice from the SEC or any other governmental authority
questioning or challenging the accuracy, completeness, content, form or manner
of filing or furnishing of the SOX Certifications.
 
(m)             The Company has filed all federal, state and local tax returns
and has paid all taxes, assessments and penalties due and payable.  All such tax
returns were complete and correct in all respects as filed, and no claims have
been assessed with respect to such returns.  There are no present, pending, or
threatened audit, investigations, assessments or disputes as to taxes of any
nature payable by the Company, or any tax liens whether existing or inchoate on
any of the assets of the Company, except for current year taxes not presently
due and payable.  No IRS or foreign, state, county or local tax audit is
currently in progress.  The Company has not waived the expiration of the statute
of limitations with respect to any taxes.  There are no outstanding requests by
the Company for any extension of time within which to file any tax return or to
pay taxes shown to be due on any tax return.
 
(n)           The Company does not have any ongoing operations, does not employ
any employees and does not maintain any employee benefit or stock option plans.
The Company is not a party to any contract or agreement that will survive the
Closing.
 
(o)           Except as set forth in the SEC Reports, since March 31, 2014,
there has not been any event or condition of any character which has adversely
affected, or may be expected to adversely affect, the Company’s business or
prospects, including, but not limited to any adverse change in the condition,
assets, liabilities (existing or contingent) or business of the Company from
that shown in the financial statements of the Company included in its quarterly
report on Form 10-Q filed for the quarter ended March 31, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
(p)           The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all governmental
authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply.  To the Sellers’ knowledge, neither
the Company, nor any officer, director, employee, consultant or agent of the
Company has made, directly or indirectly, any payment or promise to pay, or gift
or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of a governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.
 
(q)           No representation or warranty by any Seller in this Agreement, nor
in any certificate, schedule or exhibit delivered or to be delivered pursuant to
this Agreement contains or will contain any untrue statement of material fact,
or omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
5.           Representations and Warranties of the Purchasers.
 
Purchaser represents and warrants to the Seller as follows:


(a)           The Purchaser is duly organized under the laws of Hong Kong.  The
Purchaser has full power and authority to execute, deliver and perform the
Purchaser’s obligations under this Agreement and to purchase the Shares as
contemplated hereby.  This Agreement and the transactions contemplated hereby
have been duly authorized by Purchaser.
 
(b)           This Agreement has been duly executed and delivered by Purchaser.
This Agreement constitutes a valid and binding obligation of such Purchaser
enforceable in accordance with its terms, except as (i) the enforceability
hereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforceability of creditor's rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.
 
(c)           Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor compliance by
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which Purchaser is a party or by which Purchaser or
any of Purchaser’s properties or assets may be bound or affected, except for
such violations, conflicts, breaches or defaults as do not have, in the
aggregate, any material adverse effect; or violate any material order, writ,
injunction, decree, statute, rule or regulation applicable to Purchaser or to
any of its properties or assets, except for such violations which do not have,
in the aggregate, any material adverse effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           No permit, consent, approval or authorization of, or declaration,
filing or registration with any governmental or regulatory authority or the
consent of any third party is required in connection with the execution and
delivery by Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.
 
(e)           Each of the equity owners of Purchaser is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with Purchaser’s representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable the Purchaser to utilize the information made available by the Seller and
the Company to evaluate the merits and risks of and to make an informed
investment decision with respect to the proposed purchase, which represents a
speculative investment. Purchaser is duly and legally qualified to purchase and
own the Shares.  Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.
 
(f)           Purchaser is purchasing the Shares as principal for Purchaser’s
own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.
 
(g)           Purchaser understands and agrees that the Shares have not been
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act, and that such Shares must be held indefinitely unless
a subsequent disposition is registered under the Securities Act or any
applicable state securities laws or is exempt from such registration.
 
(h)           Purchaser does not have any pre-existing relationship with the
Company or any of its current officers and directors.
 
6.           Due Diligence.
 
The Sellers have caused the Company to provide the Purchaser and its agents and
representatives with certain due diligence documents, relating to the Company,
including but not limited to, financial statements and certain minutes of the
Company’s activities.  Further, the Purchaser acknowledges that information
concerning the Company and its history and affairs are publicly available on the
SEC’s Edgar database, including its financial information, and the Purchaser and
its agents and representatives have had the opportunity to review and examine
the same.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Brokers and Finders.
 
No broker or finder has acted for Purchaser or Sellers, or their affiliates or
personnel in connection with this Agreement or the transactions contemplated
hereunder, and no broker or finder retained by Purchaser, Sellers, or their
affiliates or personnel is entitled to any brokerage or finder’s fee with
respect to this Agreement.
 
8.           Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a)           General. Each of the Parties will use their best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 10 below).
 
(b)           Notices and Consents. Prior to Closing, the Sellers will cause the
Company to give any notices to third parties, and will cause the Company to use
its best efforts to obtain any third party consents that the Purchaser may
reasonably request.  Each of the Parties will (and the Sellers will cause the
Company to) give any notices to, make any filings with, and use its best efforts
to obtain any authorizations, consents, and approvals of governmental
authorities necessary in order to consummate the transactions contemplated
hereby.  None of the Sellers is aware of any third party consent nor other
filing or notice to third parties that is necessary in respect of this
Agreement.
 
(c)           Prohibited Activities.  Prior to Closing, each of the Sellers will
use such Seller’s best efforts, including its rights as a stockeholder of the
Company, to prevent the Company from engaging in any practice, taking any
action, or entering into any transaction except for ministerial matters
necessary to maintain the Company in good standing and to arrange for the filing
of all necessary reports required under the Exchange Act or otherwise necessary
to maintain the Company’s eligibility on the OTC Bulletin Board and with the
Depositary Trust Corporation. Without limiting the generality of the foregoing,
each of the Sellers also will use such Seller’s best efforts and rights as a
shareholder to prevent the Company from (i) declaring, setting aside, or paying
any dividend or making any distribution with respect to its capital stock or
redeeming, purchasing, or otherwise acquiring any of its capital stock except as
otherwise expressly specified herein, (ii) issuing, selling, or otherwise
disposing of any of its capital stock, or granting any options, warrants,
preemptive or other rights to purchase or obtain (including upon conversion,
exchange, or exercise) any of its capital stock, (iii) making any capital
expenditures, loans, or incurring any other obligations or liabilities, (iv)
entering into any agreement or incurring any commitment or (v) otherwise
engaging in any practice, taking any action, or entering into any transaction
that is inconsistent with the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Notice of Developments. Each Seller, to the extent such Seller
becomes aware of the same, will give prompt written notice to the Purchaser of
any material adverse development causing a breach of any of the representations
and warranties in Section 4 above.  No disclosure by any Party pursuant to this
Section, however, shall be deemed to amend or supplement the disclosures
contained in the Schedules hereto or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.
 
9.           Post-Closing Covenants.  The Parties agree as follows with respect
to the period following the Closing:
 
(a)           General. If action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party may reasonably request, all at the sole cost and expense of
the requesting Party (unless the requesting Party is entitled to indemnification
therefor under Section 11 below).
 
(b)           Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, the other Party will cooperate with
it and its counsel in the contest or defense, make available their personnel,
and provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 11 below).
 
(c)           Cooperation. The Sellers shall cooperate with the Company and the
Purchaser in the preparation of the Company’s unaudited financial statements for
the period ended June 30, 2014.  The costs of such financials, review thereof,
preparation, and filing of the Form 10-Q shall be at the sole expense of the
Company.
 
10.           Conditions to Obligation to Close.
 
(a)           Conditions to Obligation of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing is subject to satisfaction of
the following conditions:
 
(i)           the representations and warranties of the Sellers set forth in
Section 4 above shall be true and correct in all material respects at and as of
the Closing Date;
 
(ii)           the Sellers shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, and
certificates for all of the Shares and stock powers in respect of all of the
Shares duly executed by the Sellers shall have been deposited in escrow for
transfer to Purchaser against payment of the Purchase Price ;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           the Sellers shall have procured all of the third party consents
required or asked of it in order to effect the Closing;
 
(iv)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would  (A)
prevent consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchaser to own
the Shares and to control the Company, or (D) affect adversely the right of the
Company to own its assets and to operate its businesses (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);
 
(v)           the Sellers shall have delivered to the Purchaser a certificate to
the effect that (A) each of the conditions specified above in Section
10(a)(i)-(iv) is satisfied in all respects, and (B) as of the Closing, the
Company has no Liabilities;
 
(vi)            the officers and directors of the Company shall have resigned
from such positions effective immediately prior to Closing and the Purchaser’s
designees for such positions shall have been duly appointed; provided, however,
one of the current directors of the Company designated by the Purchaser shall
remain in office until the expiration of ten days after the Company files with
the SEC, and mails to its shareholders of record, an Information Statement
pursuant to Rule 14f-1 of the Exchange Act;
 
(vii)           the Purchaser shall have completed its business, accounting and
legal due diligence review of the Company, and the results thereof shall be
satisfactory to the Purchaser;
 
(viii)           the Sellers shall have caused the Company to deliver to
Purchaser (A) its Certificate of Incorporation and By-Laws, each as amended to
the Closing Date, certified by the Secretary of the Company, (B) to the extent
available, the Company’s books and records, including without limitation, its
minute book, stock ledger and and all other original corporate documents and
agreements;
 
(ix)           the Company shall have maintained at and immediately after the
Closing its status as a company whose Common Stock is quoted on the OTB Bulletin
Board; and
 
(x)           all actions to be taken by the Sellers in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Purchaser.
 
The Purchaser may waive any condition specified in this Section 10(a) at or
prior to the Closing in writing executed by the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Conditions to Obligation of the Sellers.
 
The obligations of the Sellers to consummate the transactions to be performed by
them in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i)           the representations and warranties of the Purchaser set forth in
Section 5 above shall be true and correct in all material respects at and as of
the Closing Date;
 
(ii)           the Purchaser shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing;
 
(iii)           no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);
 
(iv)           the Purchaser shall have delivered to the Sellers a certificate
to the effect that each of the conditions specified above in Section
10(b)(i)-(iii) is satisfied in all respects;  and
 
(v)           all actions to be taken by the Purchaser in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments and other documents required to effect the transactions contemplated
hereby will be satisfactory in form and substance to the Sellers.
 
The Sellers may waive any condition specified in this Section 10(b) at or prior
to the Closing in writing executed by the Sellers.
 
11.           Remedies for Breaches of This Agreement.
 
Survival of Representations and Warranties.  All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twelve (12) months thereafter.
 
12.           Termination.
 
(a)           Termination of Agreement. The Parties may terminate this Agreement
as provided below:
 
(i)           the Purchaser and the Seller may terminate this Agreement by
mutual written agreement at any time prior to the Closing;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           the Purchaser may terminate this Agreement by giving written
notice to the Sellers at any time prior to the Closing if (A) if the findings of
its due diligence investigation of the Company are not satisfactory to Purchaser
in its sole and absolute discretion; or (B) in the event the any Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect and the Purchaser has notified the Sellers of
the breach, and the breach has continued without cure for a period of two (2)
days after the notice of breach; or (C) if the Closing shall not have occurred
on or before the Outside Closing Date by reason of the failure of any condition
precedent under Section 10(a) (unless the failure results primarily from the
Purchaser’s breach of any representation, warranty, or covenant contained in
this Agreement); and
 
(iii)           the Sellers may terminate this Agreement by giving written
notice to the Purchaser at any time prior to the Closing (A) in the event the
Purchaser has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, the Sellers have notified
the Purchaser of the breach, and the breach has continued without cure for a
period of two (2) days after the notice of breach; or (B) if the Closing shall
not have occurred on or before the Outside Closing Date by reason of the failure
of any condition precedent under Section 10(b) (unless the failure results
primarily from any Seller breaching any representation, warranty, or covenant
contained in this Agreement).
 
(b)           Effect of Termination. If this Agreement is terminated, the Seller
Escrow Documents shall be returned to Seller and the Purchase Price, including
the Escrow Deposit, shall be returned to Purchaser, except that if the Seller
terminates this Agreement pursuant to Section 12(a)(iii), the Seller shall be
entitled to the Escrow Deposit. Except as aforesaid, if this Agreement
terminates pursuant to this Section 12, all rights and obligations of the
Parties hereunder shall terminate without any Liability of any Party to any
other Party.
 
13.           Miscellaneous.
 
(a)           Facsimile Execution and Delivery. Facsimile execution and delivery
of this Agreement is legal, valid and binding execution and delivery for all
purposes.
 
(b)           Confidentiality; Press Releases and Public Announcements.  Except
as and to the extent required by law, no Party will disclose or use and will
direct its representatives not to disclose or use any information with respect
to the transaction that is the subject of this Agreement, without the consent of
the other Parties.  The Sellers shall not, and shall not allow the Company to,
issue any press release or make any public announcement relating to the subject
matter of this Agreement without the prior written approval of the Purchaser;
provided, however, that the Company may make any public disclosure it believes
in good faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the Sellers and the
Company will use their best efforts to advise the Purchaser prior to making the
disclosure).
 
(c)           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e)           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of their rights, interests, or obligations hereunder without the prior
written approval of the Purchaser or the Seller, as applicable.
 
(f)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute the same instrument.
 
(g)           Headings. The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(h)           Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given: (i) upon personal delivery to the Party to be
notified; (ii) when sent by electronic mail if sent during normal business hours
of the recipient, or if not, then on the next business day of the recipient;
(iii) upon receipt by the recipient if deposited with a nationally recognized
overnight courier, with verification of receipt, or (iv) three days after having
been sent by registered or certified mail, return receipt requested, postage
pre-paid, to the addresses set forth below:
 
           If to the Sellers:
 
c/o Unity Venture Capital Associates Ltd.
825 Third Avenue
New York, New York 10022
Attention: Larry Burstein
e-mail address:  lburstein@unitycapital.com


             If to the Purchaser:


HC Consulting Limited
34-37 Connaught Road Central, 21st floor
Hong Kong, PRC
Attention:
 e-mail address:
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Governing Law; Forum. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Each of the
Parties agrees that any action arising out of or related to this Agreement shall
be brought in the state or federal courts located in New York County, New York,
and each of the parties hereto submits to the jurisdiction of such courts and
waives any claim arising out of or related to the convenience of such forum.
 
(j)           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Purchaser and the Seller or their respective representatives.  No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(k)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
(l)           Expenses. Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(m)           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
 
(n)           Incorporation of Exhibits and Schedules. The exhibits and
schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
(o)           Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.
 
 [signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
{Signature Page to Stock Purchase Agreement dated June 19, 2014}


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
PURCHASER:      
 
HC CONSULTING LIMITED    
 
By: /s/Ethan Chuang
       Name:  Ethan Chuang 
       An Authorized Officer
SELLERS:
  
FRONTERA HOLDINGS
LIMITED PARTNERSHIP
 
BY: /s/ Omar Cunha
       Omar Cunha
     
WIT GLOBAL SERVICES INC.
 
By: /s/ Sidney Levy
       Sidney Levy
       President
 
NISSEN INVESTMENTS LLC
 
By: /s/ Selmo Nissenbaum
       Selmo Nissenbaum
       Manager
 
 
/s/ Larry Burstein
Larry Burstein
 
/s/   Peter van Voorst Vader
Peter van Voorst Vader
 
/s/ Wayne Brannan
Wayne Brannan
 
/s/ Shelly Schoppe
Shelly Schoppe

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 

Name of Seller   Number of Shares     Purchase Price  
Frontera Holdings
    1,986,248     $ 69,364.53  
Lawrence Burstein
    1,986,250     $ 69,364.66  
Wit Services Global Inc.
    1,986,248     $ 69,364.53  
Nissen Investments LLC
    1,986,248     $ 69,364.53  
Peter van Voorst Vader
    1,986,248     $ 69,364.53  
Wayne Brannan
    546,601     $ 19,088.61  
Shelly Schoppe
    546,601     $ 19,088.61  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


ESCROW AGREEMENT


AGREEMENT dated as of the 19th day of June, 2014 by and among the individuals
and entity listed on the signature page hereof (collectively, the “Sellers”), HC
Consulting Limited (the “Purchaser”), and Eaton & Van Winkle LLP (“EVW” or the
“Escrow Agent”).


Preliminary Statement


The Sellers will deposit in escrow with the Escrow Agent certain corporate
documents, records and transaction documents (the “Seller Escrow Documents”) to
be delivered to the Purchaser upon consummation of the sale of an aggregate of
11,024,444 shares (the “Shares”) of the common stock (the “Sale”) of UHF
Incorporated, a Delaware corporation (the “Company”), by Sellers to Purchaser as
contemplated by the Stock Purchase Agreement dated on or about the date hereof
(the “Purchase Agreement”). Capitalized terms used herein without definition
shall have the respective meanings assigned to them in the Purchase Agreement.


The Purchaser has deposited in a non-interest-bearing escrow account designated
by the Escrow Agent $25,000 (the “Escrow Deposit”) and will deposit an
additional $360,000 to said account for an aggregate of $385,000, representing
the purchase price for the Shares (the “Purchase Price”), to be delivered to the
Seller upon consummation of the Sale.


The Escrow Agent will hold the Seller Escrow Documents and the Purchase Price
(collectively, the “Escrow Property”) in escrow in accordance with the terms and
subject to the conditions set forth in this agreement.
 
The Sellers and the Purchaser have requested that the Escrow Agent, who is
counsel to Purchaser, perform the tasks set forth herein and the Escrow Agent
has agreed to do so.


NOW, THEREFORE, IT IS AGREED as follows:


1.           Delivery of Escrow Property.


(a)  Each Seller shall deliver to the Escrow Agent stock certificates evidencing
the Specified Shares, together with stock powers duly executed in favor of
Purchaser, and the other Seller Escrow Documents to be delivered at Closing to
the Purchaser pursuant to the Purchase Agreement.


(b)   The Purchaser shall deliver to the Escrow Agent the Purchase Price.
 
2.           Release of Purchase Price and Other Escrow Property.  Upon the
consummation of the sale by the Sellers to the Purchaser of the Shares pursuant
to the Purchase Agreement, the Escrow Agent shall deliver (i) to Purchaser, the
Seller Escrow Documents, and (ii) to the Sellers, the Purchase Price in the
amounts set forth on Schedule I to the Purchase Agreement.  If the Closing of
the sale and purchase of the Shares has not occurred on or before the Outside
Closing Date, the Escrow Agent shall deliver (x) to the Sellers, the Seller
Escrow Documents, and (y) to Purchaser, the Purchase Price, provided, however,
that, the Deposit will be paid, at the request of the Sellers, to the designee
of the Sellers if the Closing has not occurred unless, the only reason for the
failure to close hereunder is a failure to perform by Sellers, in which event
the Deposit will be returned to Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and agrees
to perform its obligations hereunder, provided that:


(a)           The Escrow Agent may act in reliance upon any signature believed
by it to be genuine, and may assume that any person who has been designated by
the Sellers or the Purchaser to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so.  The Escrow Agent shall have no duty to make
inquiry as to the genuineness, accuracy or validity of any statements or
instructions or any signatures on statements or instructions.


(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith and EVW may serve as
such counsel.  The Escrow Agent shall not be liable for any mistake of fact or
error of judgment or law, or for any acts or omissions of any kind, unless
caused by its willful misconduct or gross negligence.


(c)           The Sellers and the Purchaser, jointly and severally, agree to
indemnify and hold the Escrow Agent harmless from and against any and all
claims, losses, costs, liabilities, damages, suits, demands, judgments or
expenses (including but not limited to attorney's fees) claimed against or
incurred by the Escrow Agent arising out of or related, directly or indirectly,
to this Escrow Agreement, unless such claim is due to the willful misconduct or
gross negligence of the Escrow Agent.


(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, it shall be entitled to (i) refrain from taking any
action other than to keep safely the Escrow Documents until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow
Documents to a court of competent jurisdiction.


(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than its obligations
hereunder, and it shall not be required to make a request that any documents or
monies be delivered to it, it being agreed that the sole duties and
responsibilities of the Escrow Agent shall be to the extent not prohibited by
applicable law (i) to accept checks or other instruments for the payment of
money and wire transfers delivered to it and deposit said checks and wire
transfers into the non-interest-bearing Escrow Account, and (ii) to disburse or
refrain from disbursing the Escrow Documents as stated above, provided that the
funds received by the Escrow Agent have been collected and are available for
withdrawal.


4.     Resignation of the Escrow Agent.  The Escrow Agent may resign at any time
by giving 30 days' notice of such resignation to Seller and Purchaser.  Upon
providing such notice, the Escrow Agent shall have no further obligation
hereunder except to hold as depositary the Escrow Documents that it has received
as of the date on which it provided the notice of resignation.  In such event,
the Escrow Agent shall not take any action until the Sellers and the Purchaser
have designated a banking corporation, trust company, attorney or other person
as successor.  Upon receipt of such written instructions signed by the Sellers
and the Purchaser, the Escrow Agent shall promptly deliver the Escrow Documents
to such successor and shall thereafter have no further obligations
hereunder.  If such instructions are not received within 30 days following the
effective date of such resignation, then the Escrow Agent may deposit the Escrow
Documents and any other amounts held by it pursuant to this Agreement with a
clerk of a court of competent jurisdiction pending the appointment of a
successor.  In either case provided for in this paragraph, the Escrow Agent
shall be relieved of all further obligations and released from all liability
thereafter arising with respect to the Escrow Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
5.    Termination. The Sellers and the Purchaser may terminate the appointment
of the Escrow Agent hereunder upon written notice specifying the date upon which
such termination shall take effect, which date shall be at least 10 days from
the date of such notice.  In the event of such termination, the Sellers and the
Purchaser shall, within 30 days of such notice, appoint a successor escrow agent
and the Escrow Agent shall, upon receipt of written instructions signed by the
Sellers and the Purchaser, turn over to such successor escrow agent all of the
Escrow Documents; provided, however, that if Sellers and the Purchaser fail to
appoint a successor escrow agent within such 10-day period, such termination
notice shall be null and void and the Escrow Agent shall continue to be bound by
all of the provisions hereof.  Upon receipt of the Escrow Documents, the
successor escrow agent shall become the Escrow Agent hereunder and shall be
bound by all of the provisions hereof and the Escrow Agent shall be relieved of
all further obligations and released from all liability thereafter arising with
respect to the Escrow Documents.


6.      Investment.  All funds received by the Escrow Agent shall be invested
only in non-interest bearing bank accounts at a bank reasonably satisfactory to
the Escrow Agent, which shall include the institution regularly used by the
Escrow Agent to hold client funds.


7.      Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given: (i) upon personal delivery to the Party to be
notified; (ii) when sent by electronic mail if sent during normal business hours
of the recipient, or if not, then on the next business day of the recipient;
(iii) upon receipt by the recipient if deposited with a nationally recognized
overnight courier, with verification of receipt, or (iv) three days after having
been sent by registered or certified mail, return receipt requested, postage
pre-paid, to the addresses set forth below.
 
If to the Sellers:
 
c/o Unity Venture Capital Associates Ltd.
825 Third Avenue
New York, New York 10022
Attention: Larry Burstein
e-mail address:  lburstein@unitycapital.com


             If to the Purchaser:


HC Consulting Limited
34-37 Connaught Road Central, 21st floor
Hong Kong, PRC
Attention:
 e-mail address:


              If to the Escrow Agent:


Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attention: Vincent J. McGill, Esq.
Phone No.: 212-561-3604
Fax No.:212-779-9928
e-mail:vmcgill@evw.com
 
 
 

--------------------------------------------------------------------------------

 
 
8.           General


(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles.


(b)           This Agreement sets forth the entire agreement and understanding
of the parties in respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.


(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto.


(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.


(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.


(f)           This Agreement and any amendment or modification of this Agreement
may be executed  in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.


[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
{Signature Page to Escrow Agreement dated June 19, 2014}


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
PURCHASER:
   
SELLERS:
           
HC CONSULTING LIMITED
   
FRONTERA HOLDINGS
 
 
   
LIMITED PARTNERSHIP
           
By: _____________________
   
BY: _______________________
 
       Name:
   
       Omar Cunha
 
       Title:              
WIT GLOBAL SERVICES INC.
 
________________
       
Wayne Brannan
   
By: _______________________
       
       Sidney Levy
                 
NISSEN INVESTMENTS LLC
 
_________________
       
Shelly Schoppe
   
By: ________________________
       
       Selmo Nissenbaum
       
       Manager
                 
__________________________
       
Larry Burstein
                 
__________________________
       
Peter van Voorst Vader
 
Eaton & Van Winkle LLP, as escrow agent
 
 
             
By: ______________________
       
       Vincent J. McGill .
       
       Partner
       


